 

RELEASE

 

This Release is entered into as of the 15 day of November 2014 by and between
Gold Torrent, Inc. (f/k/a/ Cell Donate, Inc.) (“Company”), and Caring Capital,
on his own behalf and on behalf of his affiliates, heirs and assigns
(collectively, the “Releasor”).

 

WHEREAS, the Company owes an aggregate of $309,813.65 (the “Owed Amount”) to the
Releasor;

 

WHEREAS, the Releasor wishes to release the Company from any liabilities in
connection therewith.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereby agree as follows:

 

1. Representations and Warranties. The Releasor hereby represents and warrants
to the Company that (i) this Release is a valid and binding obligation of the
Releasor, enforceable against the Releasor in accordance with its terms, and
(ii) the Owed Amount represents all of the outstanding liabilities and accounts
payable of the Company to the Releasor on the date hereof.

 

2. Release. The Releasor hereby irrevocably and unconditionally releases the
Company and its past, present and future officers, directors, agents,
consultants, employees, representatives, and insurers, as applicable, together
with all successors and assigns of any of the foregoing (collectively, the
“Released Parties”), of and from all claims, demands, actions, causes of action,
rights of action, contracts, controversies, covenants, obligations, agreements,
damages, penalties, interest, fees, expenses, costs, remedies, reckonings,
extents, responsibilities, liabilities, suits, and proceedings of whatsoever
kind, nature, or description, direct or indirect, vested or contingent, known or
unknown, suspected or unsuspected, in contract, tort, law, equity, or otherwise,
under the laws of any jurisdiction, that the Releasor or his predecessors, legal
representatives, successors or assigns, ever had, now has, or hereafter can,
shall, or may have, against the Released Parties, including but not limited to
the Owed Amount, for, upon, or by reason of any matter, cause, or thing
whatsoever from the beginning of the world through, and including, the date of
this Release (“Claims”).

 

The Releasor understands that this Release releases claims that the Releasor may
not know about. This is the Releasor’s knowing and voluntary intent, even though
the Releasor recognizes that someday he might learn that some or all of the
facts that he currently believes to be true are untrue and even though he might
then regret having signed this Release.

 

The Releasor agrees that it will not pursue, file or assert or permit to be
pursued, filed or asserted any civil action, suit or legal proceeding seeking
equitable or monetary relief (nor will it seek or in any way obtain or accept
any such relief in any civil action, suit or legal proceeding) in connection
with any matter concerning its relationship with the Company and/or the Owed
Amount with respect to all of the claims released herein arising from the
beginning of the world up to and including the date of execution of this Release
(whether known or unknown to it and including any continuing effects of any acts
or practices prior to the date of execution of this Release). The Releasor
acknowledges that he is not entitled to any other payments or benefits of any
kind from the Company.

 

 

 

 

3. Future Cooperation. The Releasor agrees to reasonably cooperate with the
Company, and its financial and legal advisors, in connection with any business
matters for which the Releasor’s assistance may be required and in any claims,
investigations, administrative proceedings or lawsuits which relate to the
Company and for which the Releasor may possess relevant knowledge or
information.

 

4. Applicable Law. This Release shall be governed by and construed in accordance
with the laws of the State of Nevada.

 

5. Entire Agreement. This Release may not be changed or altered, except by a
writing signed by the parties. This Release constitutes an integrated, written
contract, expressing the entire agreement and understanding between the parties
with respect to the subject matter hereof and supersedes any and all prior
agreements and understandings, oral or written, between the parties, except as
otherwise provided herein.

 

6. Assignment. The Releasor confirms that it has not assigned or transferred any
claim it is releasing, nor has it purported to do so. If any provision in this
Release is found to be unenforceable, all other provisions will remain fully
enforceable. This Release binds the Releasor’s heirs, administrators,
representatives, executors, successors, and assigns, and will insure to the
benefit of all Released Parties and their respective heirs, administrators,
representatives, executors, successors, and assigns.

 

7. Binding Effect. THE RELEASOR UNDERSTANDS THAT FOR ALL PURPOSES THIS RELEASE
WILL BE FINAL, EFFECTIVE, BINDING, AND IRREVOCABLE IMMEDIATELY UPON ITS
EXECUTION.

 

8. Counterparts. This Release may be executed in one or more counterparts, each
of which shall be deemed an original and all of which counterparts, taken
together, shall constitute one and the same instrument.

 

9. Acknowledgement. The Releasor acknowledges that he: (a) has carefully read
this Release in its entirety; (b) has been advised to consult and has been
provided with an opportunity to consult with legal counsel of his choosing in
connection with this Release; (c) fully understands the significance of all of
the terms and conditions of this Release and has discussed them with his
independent legal counsel or has been provided with a reasonable opportunity to
do so; (d) has had answered to his satisfaction any questions asked with regard
to the meaning and significance of any of the provisions of this Release; and
(e) is signing this Release voluntarily and of his own free will and agrees to
abide by all the terms and conditions contained herein.

  

2

 

 



  GOLD TORRENT, INC. (F/K/A/ CELL DONATE, INC.)       By: /s/ Ryan E. Hart  
Name: Ryan E. Hart   Title: CEO

  

RELEASOR:

  

By: /s/ David Strebinger   Name: David Strebinger   Title: CEO  

 



3

 

 

 

